Title: Abigail Adams to John Adams, 18 April 1776
From: Adams, Abigail
To: Adams, John


     
      
       April 18 1776
      
     
     I cannot omit so good an opportunity as offers by Mr. Church of telling you that we are all well. I wrote you two Letters last week which I sent to Watertown. In those I said every thing that occurd to my mind, nothing since of any importance has taken place. The 19 of April (ever memorable for America as the Ides of March to Rome and to Ceasar) is fixd upon for the examination of the Tories by a committee from the General Court. I could have wished that some other persons, in the Room of one or two might have been chosen. It is so dangerous mentioning Names that I refer you to Mr. Church for the Names of the committe, and then you will easily guess who I mean.
     I wish I could tell you that Buisness in the Fortification way went on Briskly, but a Western Member in the General Court who has great influence there, has got it into his Head that Fort Hill and Noddles Island are sufficent and tho a Man possessd of a very good Heart, is sometimes obstinately wrong.
     The Court of Sessions set yesterday and went on with Buisness very smoothly.
     We hear that Congress has declared a free trade, and I give you joy of the Success of Admiral Hopkins, not only in his Expedition, but in his Success upon his return. Great Brittain I think is not quite omnipotent at Sea, any more than upon the land.
     You promised to come and see me in May or june. Shall I Expect you, or do you determine to stay out the year? I very well remember when the Eastern circuts of the courts which lasted a month were thought an age, and an absence of 3 months intolerable but we are carried from Step to Step, and from one degree to an other to endure that which at first we think insuportable.
     But I assure you I am obliged to make use of Reason and phylosophy in addition to custom to feel patient. Be assured I always Remember you as I ought, that is with the tenderest affection, Yours.
    